DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Piaget (WO 2004078272), and Yakovenko et al. (US 20180345070), hereinafter Yakovenko.
Regarding claim 13, Piaget teaches of (Fig. 2) a treadmill (exercise device 10), comprising:
• a base having a front and a rear (frame 14);
• a first pair of rollers (left side pair of front roller 28 and rear roller 30) and a second pair of rollers (right side pair of front roller 28 and rear roller 30), wherein one of the first pair of rollers is provided toward the front end of the base and the other one of the first pair of rollers is provided toward the rear end of the base (seen in Fig. 2), and one of the second pair of rollers is provided toward the front end of the base and the other one of the second pair of rollers is provided toward the rear end of the base such that the first and second pairs of rollers are adjacent to each other (seen in Fig. 2);
• a first belt wrapped around the first pair of rollers (Fig. 1, left belt 18);
• a second belt wrapped around the second pair of rollers (Fig. 1, right belt 18);
• a first motor (Fig. 4, motor 88) configured to rotate one of the first pair of rollers such that the first belt moves from the front end of the base to the rear end of the base at a first linear speed (p. 28, motor is arranged to cause rotation of both rear rollers 30);
• a second motor (motor 88) configured to rotate one of the second pair of rollers (p. 40, each driver roller 30 is driven by its own motor 88) such that the second belt moves from the front end of the base to the rear end of the base at a second linear speed (p. 2, each motor may be controlled separately to drive the two continuous treads at different speeds);
Piaget does not appear to teach of a first sensor facing toward the first belt and a second sensor facing toward the second belt to detect a position as to whether a pet is veering away from a center of the base due to a gait; and a control module configured to adjust rotational speeds of the first and second motors in response to the detected position to compensate for the gait; wherein a difference between the first and second linear speeds is indicative of the gait and the control module determines an average speed of the first and second linear speeds, and when the control module receives a command to adjust the average speed, the control module adjusts the first and second linear speeds of the first and second belts while maintaining the difference between the first and second linear speeds.
Yakovenko teaches of (Fig. 1) a first sensor (sensors 112a) facing toward the first belt and a second sensor facing toward the second belt to detect a position (¶0023, sensors 112a are placed under each belt 106 and Examiner notes the sensors would faces towards the surface, as to sense the ground reaction force of the treadmill) as to whether a pet is veering away from a center of the base due to a gait (Fig. 3B, ¶0037, the position of the subject 114 is calculated to detect of if the subject 114 is veering away from the center; Examiner notes that while the treadmill is intended to be used with a human, the structure of the treadmill can be used with a pet since a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP §2114(II)); and a control module configured to adjust rotational speeds of the first and second motors in response to the detected position to compensate for the gait (¶0037, the belt speeds are manipulated to move subject back to the middle of the treadmill 100);
wherein a difference between the first and second linear speeds is indicative of the gait (¶0018, the speed of each treadmill belt of the split-belt treadmill is based at least in part of the speed of the subject’s leg by measuring stride length and step duration) and the control module determines an average speed of the first and second linear speeds (¶0044, average leg speeds, which would correspond with the first and second linear speeds of the belt, are calculated), and when the control module receives a command to adjust the average speed, the control module adjusts the first and second linear speeds of the first and second belts while maintaining the difference between the first and second linear speeds (¶0019, the speed command separately adjusts the velocity of the treadmill belts by matching them to the speed of each of the user’s legs, which Examiner notes that if the user maintains the difference between the first and second linear speeds, then the control module would also maintain that difference).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of Yakovenko of a first sensor facing toward the first belt and a second sensor facing toward the second belt to detect a position as to whether a pet is veering away from a center of the base due to a gait; and a control module configured to adjust rotational speeds of the first and second motors in response to the detected position to compensate for the gait; and wherein a difference between the first and second linear speeds is indicative of the gait, and the control module determines an average speed of the first and second linear speeds, and when the control module receives a command to adjust the average speed, the control module adjusts the first and second linear speeds of the first and second belts while maintaining the difference between the first and second linear speeds in order to prevent the user from sliding off the end of the belt as motivated by Yakovenko in para. 0037 and to match the movement of the user’s gait, giving a more natural and comfortable use of the treadmill.

Regarding claim 15, Piaget as modified teaches of claim 13, and Yakovenko further teaches of further comprising a sensor (112a) configured to sense a position relative to the front and rear of the base (Fig. 3B, ¶0022, leg movement and position relative to the front and rear of the base can be detected), 
and Piaget further teaches of wherein the control module adjusts the average speed of the first and second belts based on at least one of an exercise programs running on the control module or the position detected by sensor (p. 38 para. 2, of the two options, the treadmill follows an exercise program inputted by the user).

Regarding claim 16, Piaget as modified teaches of claim 13, but the embodiment of Fig. 1 does not appear to teach of wherein a plurality of first rollers is provided between the first pair of rollers and a plurality of second rollers is provided between the second pair of rollers.
Piaget teaches in another embodiment in Fig. 91 of wherein a plurality of first rollers (intermediate rollers 916 on the left) is provided between the first pair of rollers (first and last rollers on the second treadle assembly 12B) and a plurality of second rollers (intermediate rollers 916 on the right) is provided between the second pair of rollers (first and last rollers on the first treadle assembly 12A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Piaget to incorporate the teachings of another embodiment of Piaget of wherein a plurality of first rollers is provided between the first pair of rollers and a plurality of second rollers is provided between the second pair of rollers in order to provide more support while the user is using the treadmill.

Allowable Subject Matter
Claims 1-7, 9-12, and 17-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  With regard to independent claim 1 (independent claim 17 being substantively similar), Piaget (WO 2004078272) teaches of (Fig. 2) a treadmill (exercise device 10), comprising:
a base having a front end and a rear end (frame 14);
a first pair of rollers (left side pair of front roller 28 and rear roller 30) and a second pair of rollers (right side pair of front roller 28 and rear roller 30), wherein one of the first pair of rollers is provided toward the front end of the base and the other one of the first pair of rollers is provided toward the rear end of the base (seen in Fig. 2), and one of the second pair of rollers is provided toward the front end of the base and the other one of the second pair of rollers is provided toward the rear end of the base such that the first and second pairs of rollers are adjacent to each other (seen in Fig. 2);
a first belt wrapped around the first pair of rollers (Fig. 1, left belt 18);
a second belt wrapped around the second pair of rollers (Fig. 1, right belt 18);
a first motor (Fig. 4, motor 88) configured to rotate one of the first pair of rollers such that the first belt moves from the front end of the base to the rear end of the base at a first linear speed (p. 28, motor is arranged to cause rotation of both rear rollers 30); 
a second motor (motor 88) configured to rotate one of the second pair of rollers (p. 40, each driver roller 30 is driven by its own motor 88) such that the second belt moves from the front end of the base to the rear end of the base at a second linear speed (p. 2, each motor may be controlled separately to drive the two continuous treads at different speeds);
and a handle coupled to the base between the front and rear ends (Fig. 1, handles 44).
However, the prior art does not teach the combined limitations of the claimed invention, specifically, the handle having a handle top crossing over the first and second belts and a sensor provided in the handle top to sense a height of a pet and a position of the pet between the front and rear ends of the base.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments (Remarks, pp. 11-17) with respect to the rejection of claims 1-7, 9-12, and 17-20 have been considered and are persuasive in light of the amendments to the claims. The rejections have been withdrawn. 
Applicant's arguments filed 10/31/2022 in regards to claims 13, 15, and 16 have been fully considered but they are not persuasive.
Applicant argues that Yakovenko teaches of a ground force sensor 112a and a kinematic sensor 112a to determine the difference in stride length of two belts 106a and 106b and does not teach of a first sensor facing toward the first belt and a second sensor facing toward the second belt to detect a position as to whether a pet is veering away from a center of the base due to a gait. The Examiner respectfully disagrees. 
The first sensor and second sensor (ground force sensors 112a) are placed under the belts and would be facing upwards towards the surface of the belts so that it can detect the position of the user on the treadmill. From there, it detects whether the user is veering away from the middle, in other words the center, of the base due to gait and then the belt speed is adjusted to keep the subject in the center of the base (¶0037). 
Applicant argues that Yakovenko does not teach of suggest the recited adjustment of the first and second linear speeds (to adjust an average speed) while maintaining the difference between the first and second linear speeds and instead, Yakovenko teaches a different concept of separately adjusting the velocity of the treadmill belts by matching them to the speed of each of the user's legs. The Examiner respectfully disagrees. 
The claims are apparatus claims in which as long as the prior art teaches that the apparatus is capable of performing the limitations, then it reads upon the claims. The apparatus of Yakovenko adjusts the speed to match the speed of each of the user’s legs and thus, when the user adjusts the speed of their legs while maintaining the difference between the first and second linear speeds, the treadmill of Yakovenko would match that. While the operation of Yakovenko to achieve this limitation is different from the Applicant’s, the claims merely claim the result, and not the specific operation. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOE TRAN whose telephone number is (571)272-8530. The examiner can normally be reached M-Th 7:30am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Z.T./           Examiner, Art Unit 3647                                                                                                                                                                                             

/BRADY W FRAZIER/           Primary Examiner, Art Unit 3647